            Case 7:20-cv-04720-PMH Document 1 Filed 06/19/20 Page 1 of 6



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 119493

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                WHITE PLAINS DIVISION



 Israel Herskovits, individually and on behalf of all others
 similarly situated,                                             Docket No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 Gatestone & Co. International, Inc.,

                                          Defendant.


       Israel Herskovits, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Gatestone & Co. International, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
               Case 7:20-cv-04720-PMH Document 1 Filed 06/19/20 Page 2 of 6



          4.      At all relevant times, Defendant conducted business within the State of New York.


                                                PARTIES
          5.      Plaintiff Israel Herskovits is an individual who is a citizen of the State of New York
residing in Orange County, New York.
          6.      Plaintiff is a natural person allegedly obligated to pay a debt.
          7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.      On information and belief, Defendant Gatestone & Co. International, Inc., is a
Delaware Corporation with a principal place of business in New Castle County, Delaware.
          9.      Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.     Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.     The principal purpose of Defendant's business is the collection of such debts.
          12.     Defendant uses the mails in its debt collection business.
          13.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                           ALLEGATIONS SPECIFIC TO PLAINTIFF
          14.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
          15.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
          16.     The alleged Debt does not arise from any business enterprise of Plaintiff.
          17.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
          18.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
          19.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
          20.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter (“the
Letter”) dated June 18, 2019. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
          21.     The Letter conveyed information regarding the alleged Debt.



                                                     2
          Case 7:20-cv-04720-PMH Document 1 Filed 06/19/20 Page 3 of 6



       22.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       23.     The Letter was received and read by Plaintiff.
       24.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
       25.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       26.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       27.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e. Clomon, 988 F.2d at 1318.
       28.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer it is open to more than one reasonable interpretation, at least one of which
is inaccurate. Clomon, 988 F.2d at 1319.
       29.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.
       30.     For purposes of 15 U.S.C. § 1692e, the failure to clearly and accurately identify the
owner of a debt is unfair and deceptive to the least sophisticated consumer.
       31.     The owner of a debt must be clearly conveyed from the perspective of the least
sophisticated consumer.
       32.     The owner of a debt must be accurately conveyed from the perspective of the least
sophisticated consumer.
       33.     The owner of a debt must be conveyed without ambiguity from the perspective of
the least sophisticated consumer.
       34.     The identity of the owner of a debt is a material piece of information to a consumer.
       35.     Knowing the identity of the owner of a debt affects how a consumer responds to a
debt collector's attempts to collect the debt.
       36.     The Letter fails to identify by name and label any entity as “creditor,” “original
creditor,” “current creditor,” “account owner,” or “creditor to whom the debt is owed.”
       37.     The Letter fails to indicate who referred the account to Defendant.



                                                   3
            Case 7:20-cv-04720-PMH Document 1 Filed 06/19/20 Page 4 of 6



          38.   The Letter fails to indicate who Defendant represents.
          39.   The Letter fails to indicate who is Defendant's client
          40.   Defendant failed to explicitly state the owner of the alleged Debt.
          41.   Defendant failed to clearly state the owner of the alleged Debt.
          42.   The least sophisticated consumer would likely be confused as to the owner of the
alleged Debt.
          43.   The least sophisticated consumer would likely be uncertain as to owner of the
alleged Debt.
          44.   Because the Letter can reasonably be read by the least sophisticated consumer to
have two or more meanings concerning the owner of the alleged Debt, one of which is inaccurate
as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.
          45.   Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer concerning the owner of the alleged Debt as described, it is deceptive
within the meaning of 15 U.S.C. § 1692e.
          46.   The least sophisticated consumer would likely be deceived by the Letter.
          47.   The least sophisticated consumer would likely be deceived in a material way by the
Letter.
          48.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
          49.   Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
          50.   Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter substantially
                     and materially similar to the Letter sent to Plaintiff, which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

          51.   This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.
          52.   The Class consists of more than thirty-five persons.
          53.   Plaintiff's claims are typical of the claims of the Class. Common questions of law


                                                    4
           Case 7:20-cv-04720-PMH Document 1 Filed 06/19/20 Page 5 of 6



or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        54.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        55.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
        56.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with

                    g. Such other relief that the Court determines is just and proper.



                                                   5
        Case 7:20-cv-04720-PMH Document 1 Filed 06/19/20 Page 6 of 6



DATED: June 17, 2020
                                   BARSHAY SANDERS, PLLC

                                   By: _/s/ Craig B. Sanders
                                   Craig B. Sanders, Esquire
                                   100 Garden City Plaza, Suite 500
                                   Garden City, New York 11530
                                   Tel: (516) 203-7600
                                   Fax: (516) 706-5055
                                   csanders@barshaysanders.com
                                   Attorneys for Plaintiff
                                   Our File No.: 119493




                                     6
